Yista la moción de reconsideración radicada por el demandado apelado y el artículo 327 del Código de Enjuiciamiento Civil, tal y como fue enmendado por la Ley núm. 94, de 11 de mayo de 1937 (pág. 239), se reconsidera nuestra resolución de 15 de diciembre de 1941 en el sentido de modificarla de modo que diga así:
“Por los fundamentos consignados en la anterior opinión, se desestima, por frívolo, el presente recurso, y se condena a los demandantes apelantes al pago de los desembolsos y una cantidad de $1 por concepto de honorarios de abogado del apelado por sus servicios prestados en este tribunal.’'
El Juez Asociado Sr. Todd, Jr. no intervino.
Núms. 781, 2222,'2282, 2312, 2332, 4083, 10934, 12545, 12605, 12715, 8070, 8091, 8131, 8133, 8195, 8204, 8225, 8240, 8250, 8251, 8260, 8268, 8314, 8324, 8338, 8363, 8393, 8404, 8410, 8430, 8434 y 8449.

 Auto Inhibitorio.


 Recurso Revisión.


 Habeas Corpus.


 R'ecurso Ghibernativo.


 Oertiorari.